Name: Council Regulation (EEC) No 1008/81 of 9 April 1981 concerning the conclusion of the second Additional Protocol to the Agreement between the European Economic Community and the State of Israel
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 4. 81 Official Journal of the European Communities No L 102/ 1 i (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1008/81 of 9 April 1981 concerning the conclusion of the second Additional Protocol to the Agreement between the European Economic Community and the State of Israel THE COUNCIL OF THE EUROPEAN COMMUNITIES, State of Israel is hereby approved on behalf of the Community. The text of the Protocol is annexed to this Regulation . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the second Additional Protocol to the Agree ­ ment between the European Economic Community and the State of Israel should be approved, Article 2 The President of the Council shall give the notifica ­ tion provided for in Article 4 of the Protocol P). Article 3HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. The second Additional Protocol to the Agreement between the European Economic Community and the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 9 April 1981 . For the Council The President D. F. van der MEI (*) The date of entry into force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council . ;